In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00567-CV

 ____________________


IN RE BYRON LYNN LUCAS




Original Proceeding



MEMORANDUM OPINION

	Byron Lynn Lucas filed a petition for writ of mandamus and a petition for writ of
prohibition, both of which we address herein.  In each, Lucas complains of four allegedly
invalid cumulation orders.  In a previous mandamus proceeding filed by Lucas concerning
the same issue, this Court concluded (1) that the record did not support Lucas's claim that
the State prosecuted all of the cases in a single criminal action, (2) that article 11.07 of the
Texas Code of Criminal Procedure provides the exclusive post-appellate vehicle for
challenging a final felony conviction, and (3) that Lucas had failed to demonstrate that he
could not have challenged the cumulation orders through regular appeal or habeas corpus. 
See In re Lucas v. State, No. 09-07-157 CV, 2007 WL 1087134, at *1 (Tex. App.--Beaumont
Apr. 12, 2007, orig. proceeding) (not designated for publication). 
	Lucas has not shown that he is entitled to the relief requested in the petition for writ
of mandamus or the petition for writ of prohibition.  Accordingly, we deny the petition for
writ of mandamus and the petition for writ of prohibition.
	PETITIONS DENIED.
								PER CURIAM
Opinion Delivered January 21, 2010
Before Gaultney, Kreger, and Horton, JJ.